Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), is dated as of
December 20, 2010 by and between ASSA ABLOY Inc., an Oregon corporation (the
“Parent”), and the stockholders listed on the signature pages hereto (each a
“Stockholder” and collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, Parent, American Alligator Acquisition Corp., a Delaware corporation
and wholly-owned subsidiary of Parent (the “Purchaser”), and LaserCard
Corporation, a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
from time to time in accordance with its terms, the “Merger Agreement”),
providing for, among other things, Purchaser to commence a cash tender offer
(the “Offer”) to acquire all of the outstanding shares of common stock, par
value $0.01 per share, of the Company (the “Company Common Stock”) followed by
the subsequent merger of Purchaser with and into the Company with the Company
surviving the merger as a wholly-owned subsidiary of Parent, in each case, on
the terms and subject to the conditions set forth therein (capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Merger Agreement);

WHEREAS, as of the date hereof, each Stockholder is the beneficial owner of the
number of issued shares of Company Common Stock set forth on Attachment A hereto
(the “Owned Shares”) and options to purchase the number of shares set forth on
Attachment A hereto (the “Owned Options”);

WHEREAS, as a condition to Parent and Purchaser’s willingness to enter into and
perform its obligations under the Merger Agreement, Parent and Purchaser have
required that each Stockholder agree, and each Stockholder has agreed, to tender
in the Offer (and not withdraw) all of such Stockholder’s Owned Shares (except
for unvested shares of Restricted Stock) as well as any shares of Company Common
Stock acquired by such Stockholder (including, without limitation, upon the
exercise of options) after the execution of this Agreement (all of which, after
so acquired, shall constitute Owned Shares); and

WHEREAS, each Stockholder desires to express its support for the Merger
Agreement and the transactions contemplated thereby, including the Offer, by
executing this Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Agreement to Tender and Vote; Irrevocable Proxy.

1.1. Agreement to Tender. Each Stockholder hereby agrees that promptly after the
commencement of the Offer and receipt of all documents or instruments required
to be delivered pursuant to the terms of the Offer, including but not limited to
the letter of

 

1



--------------------------------------------------------------------------------

transmittal (the “Transmittal Documents”), but in any event no later than 5:00
p.m. New York time on the tenth (10th) business day following commencement of
the Offer and receipt of such Transmittal Documents with respect to Owned Shares
owned as of this date of this Agreement, such Stockholder shall tender into the
Offer all of such Stockholder’s Owned Shares (except for unvested shares of
Restricted Stock that may not be transferred pursuant to their terms until
vested). Each Stockholder further agrees that such Stockholder shall tender into
the Offer all shares of Company Common Stock acquired by the Stockholder
following the date of this Agreement (which shares shall constitute Owned
Shares), as well as any shares of Restricted Stock that vest following the date
of this Agreement, promptly following such acquisition or vesting and receipt of
the Transmittal Documents. No Stockholder shall withdraw any of such
Stockholder’s Owned Shares previously tendered for so long as this Agreement has
not been terminated in accordance with Section 4.1.

1.2. Agreement to Vote. Each Stockholder hereby agrees that, during the time
this Agreement is in effect, at any meeting of the stockholders of the Company,
however called, or any adjournment or postponement thereof, such Stockholder
shall be present (in person or by proxy) and vote (or cause to be voted) all of
its Owned Shares (a) in favor of the adoption of the Merger Agreement and
(b) against any alternative Takeover Proposal.

1.3. Irrevocable Proxy. Solely with respect to the matters described in
Section 1.2, for so long as this Agreement has not terminated in accordance with
Section 4.1, each Stockholder hereby irrevocably appoints Parent (or any nominee
of Parent) as its attorney and proxy with full power of substitution and
resubstitution, to the full extent of such Stockholder’s voting rights with
respect to such Stockholder’s Owned Shares (which proxy is irrevocable and which
appointment is coupled with an interest, including for purposes of Section 212
of the Delaware General Corporation Law) to vote all such Stockholder’s Owned
Shares solely on the matters described in Section 1.2, and in accordance
therewith. Each Stockholder hereby revokes any proxies previously granted that
would otherwise conflict with the proxy contemplated pursuant to this
Section 1.3 and agrees to execute any further agreement or form reasonably
necessary or appropriate to confirm and effectuate the grant of the proxy
contained herein. Such proxy shall automatically terminate upon the valid
termination of this Agreement in accordance with Section 4.1.

2. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to Parent, on a several and not joint basis, as follows:

2.1. Due Organization. Such Stockholder, if a corporation or other entity, has
been duly organized, is validly existing and is in good standing under the laws
of the state of its formation or organization.

2.2. Power; Due Authorization; Binding Agreement. Such Stockholder has full
legal capacity, power and authority to execute and deliver this Agreement, to
perform his, her or its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes a valid and binding agreement of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except to the extent that enforceability may be subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors rights
generally and to general principles of equity.

 

2



--------------------------------------------------------------------------------

2.3. Ownership of Shares. On the date hereof, the Owned Shares and Owned Options
set forth opposite such Stockholder’s name on Attachment A hereto are owned of
record or beneficially by such Stockholder in the manner reflected thereon and
include all of the Owned Shares and Owned Options owned of record or
beneficially by such Stockholder.

2.4. No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance of the terms of this Agreement by such
Stockholder will not, (a) require such Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Authority, (b) require the consent or approval of any other Person pursuant to
any agreement, obligation or instrument binding on such Stockholder or his, her
or its properties and assets or (c) conflict with or violate any organizational
document or law, rule, regulation, order, judgment or decree applicable to such
Stockholder or pursuant to which any of his, her or its properties or assets are
bound, in each case in a manner that would materially impair or delay such
Stockholder’s ability to perform its obligations hereunder. The Owned Shares are
not, with respect to the voting or transfer thereof, subject to any other
agreement, including any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.

3. Certain Covenants of the Stockholders. Each Stockholder hereby covenants and
agrees with Parent as follows:

3.1. Restriction on Transfer. Each Stockholder hereby agrees, while this
Agreement is in effect, at any time prior to the Acceptance Time, and otherwise
as is contemplated by the Merger Agreement or the Offer, not to, other than as
may be specifically required by a court order, (a) assign or otherwise dispose
of (including, without limitation, by gift, merger, consolidation or
reorganization), or enter into any contract, option or other agreement providing
for the sale, transfer, pledge, encumbrance, assignment or other disposition of,
or limitation on the voting rights of, any of the Owned Shares (any such action,
a “Transfer”) or (b) grant any proxies or powers of attorney, deposit any Owned
Shares into a voting trust or enter into a voting agreement with respect to any
Owned Shares. The foregoing restrictions on Transfer set forth in this
Section 3.1 shall not prohibit the exercise by such Stockholder of any options
to purchase Owned Shares and shall not prohibit any Transfers for estate
planning or charitable purposes provided the transferee and such Stockholder
expressly agree to be bound by the provisions of this Agreement with respect to
such transferred Owned Shares in a written instrument reasonably satisfactory to
Parent. If any involuntary Transfer of any of the Owned Shares shall occur
(including, but not limited to, a sale by a Stockholder’s trustee in any
bankruptcy, or a sale to a purchaser at any creditor’s or court sale or any sale
or transfer by operation of law, including, without limitation, by will or
intestacy), the transferee (which term, as used herein, shall include any and
all transferees and subsequent transferees of the initial transferee) shall take
and hold such Owned Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement.

 

3



--------------------------------------------------------------------------------

3.2. Additional Shares. Each Stockholder hereby agrees, while this Agreement is
in effect, that any shares of Company Common Stock acquired by such Stockholder
after the date hereof shall be subject to the terms of this Agreement as though
owned by such Stockholder on the date hereof.

3.3. No Limitations on Actions. Each Stockholder signs this Agreement solely in
his, her or its capacity as the owner of the Owned Shares; any trustee who signs
this Agreement on behalf of a Stockholder that is a trust is signing only in
his, her or its fiduciary capacity and not as an individual; this Agreement
shall not limit or otherwise affect the actions of such Stockholder or any
Affiliate, employee or designee of such Stockholder or any of his, her or its
Affiliates in any other capacity, including such person’s capacity, if any, as
an officer of the Company or a member of the Company Board; and nothing herein
shall limit or affect the Company’s rights in connection with the Merger
Agreement.

3.4. Restrictions on Stock Options. Each Stockholder agrees not to exercise any
options to purchase shares of Company Common Stock that have an exercise price
of $7.10 per share or above.

4. Miscellaneous.

4.1. Termination of this Agreement. This Agreement shall terminate upon the
first to occur of (i) the termination of the Merger Agreement in accordance with
its terms, (ii) any amendment to the Merger Agreement or the Offer effected
without such Stockholder’s consent that decreases the Offer Price or changes the
form of consideration payable in the Offer or materially and adversely affects
such Stockholder, (iii) mutual consent of the parties hereto, (iv) the Walk Away
Date (as defined in the Merger Agreement as in effect on the date hereof) and
(v) the Effective Time.

4.2. Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 4.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any willful
breach of this Agreement occurring prior to such termination.

4.3. Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. This Agreement shall not be assigned by operation
of law or otherwise and shall be binding upon and inure solely to the benefit of
each party hereto.

4.4. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

4.5. Notices. Any notice required to be given hereunder shall be sufficient if
in writing, and sent by facsimile transmission (provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any business day after 5:00 p.m.

 

4



--------------------------------------------------------------------------------

(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next business day), by reliable overnight
delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:

If to the Stockholders:

To the respective addresses and fax numbers shown on the signature pages for
each Stockholder

with a copy to:

O’Melveny & Myers LLP

2765 Sand Hill Road,

Menlo Park, CA 94025

Attention: Steve Sonne, Esq.

Facsimile: (650) 473-2601

If to Parent:

ASSA ABLOY Inc.

c/o HID Global Corporation

15370 Barranca Parkway

Irvine, CA 92618

Attention: William West, Senior Vice President and Chief Financial Officer

Facsimile: (949) 732-2110

with copies to:

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

Attention: William C. Hicks, Esq.

Matthew J. Gardella, Esq.

Facsimile: 617-227-4420

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two business
days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

4.6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other state.

 

5



--------------------------------------------------------------------------------

4.7. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Each Stockholder
agrees that, in the event of any breach or threatened breach by such Stockholder
of any covenant or obligation contained in this Agreement, Parent shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages) to seek (a) a decree or order of specific performance to
enforce the observance and performance of such covenant or obligation, and
(b) an injunction restraining such breach or threatened breach.

4.8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile
transmission.

4.9. Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

4.10. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

4.11. No Obligation to Exercise Options. Notwithstanding any provision in this
Agreement to the contrary, nothing in this Agreement shall obligate any
Stockholder to exercise any Option or other right to acquire shares of Company
Common Stock.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

ASSA ABLOY INC. By:  

/s/ Jeffrey A. Mereschuk

  Name: Jeffrey A. Mereschuk   Title: Executive Vice President and CFO

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Robert T. DeVincenzi

Robert T. DeVincenzi



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Christopher J. Dyball

Christopher J. Dyball



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Steven G. Larson

Steven G. Larson



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Stephen D. Price-Francis

Stephen D. Price-Francis



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Uwe Ludwig

Uwe Ludwig



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Bernard C. Bailey

Bernard C. Bailey



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Albert J. Moyer

Albert J. Moyer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Donald E. Mattson

Donald E. Mattson



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed as of the day and year first above written.

 

/s/ Walter F. Walker

Walter F. Walker



--------------------------------------------------------------------------------

Attachment A

DETAILS OF OWNERSHIP

 

Name

   Shares (Including
Restricted Stock)      Options  

Executives:

     

Robert T. DeVincenzi

     75,568         550,000   

Christopher J. Dyball

     54,136         308,752   

Steven G. Larson

     31,480         262,000   

Stephen D. Price-Francis

     22,813         107,750   

Uwe Ludwig

     4,691         55,000   

Directors:

     

Bernard C. Bailey

     32,326         21,000   

Albert J. Moyer

     22,326         33,000   

Donald E. Mattson

     22,326         33,000   

Walter F. Walker

     123,367         42,000   

 

Attachment A